—Appeal by the defendant from an amended judgment of the County Court, Orange County (Byrne, J.), rendered October 4, 1991, revoking a sentence of probation previously imposed by the same court, upon his conviction of reckless endangerment in the first degree, upon his admission, and imposing a sentence of imprisonment.
Ordered that the amended judgment is affirmed.
*680We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.